DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows (to fix informalities):
Claim 1, line 2, replace “the form” with --a form--.
Claim 1, line 5, replace “the form” with --a form--.
Claim 1, line 6, replace “its” with --a--.
Claim 1, line 6, delete “plane”.
Claim 1, line 7, replace “the area” with --an area--.
Claim 1, line 7, replace “the contact” with --a contact--.
Claim 1, line 10, after “integrated with” delete “the”.
Claim 1, line 12, replace “surface” with --wall--.
Claim 1, line 12, replace “the bushings” with --the two bushings--.
Claim 1, line 14, replace “the shape” with --a shape--.
Claim 2, line 3, replace “the shape” with --a shape--.

Claim 2, line 4, before “element in a plane” add --central--.
Claim 2, line 4, replace “the longitudinal” with --a longitudinal--.
Claim 2, line 4, after “axis of the” add --central--.
Claim 2, lines 4-5, replace “the middle” with --a middle--.
Claim 2, line 5, delete “its length „L”.” and add --a length “L” of the central element.--.
Claim 3, line 2, after “wherein” delete “the”.
Claim 3, line 3, replace “walls” with --wall--.
Claim 3, line 3, replace “the shape” with --a shape--.
Claim 4, line 4, replace “the bottom” with --a bottom--.
Claim 4, line 4, replace “they” with --the circumferential sheds, the side sheds and the circumferential top shed--.
Claim 4, line 5, replace “„S”” with --“S”--.
Claim 4, line 5, replace “„P1”, „P2”” with --“P1”, “P2”--.
Claim 5, line 2, after “wherein” delete “the”.
Claim 5, line 2, replace “the bushings” with --the two bushings--.
Claim 5, line 3, after “parallel to” delete “the”.
Claim 5, line 4, before “walls to” delete “the”.
Claim 5, line 5, replace “the bottom” with --a bottom--.
Claim 6, line 2, delete “high voltage”.
Claim 6, line 2, before “bushings” add --two--.
Claim 6, line 2, delete “their”.

Claim 6, line 3, replace “the shape” with --a shape--.
Claim 6, line 4, before “corresponds” delete “shape”.
Claim 7, line 2, after “wherein” delete “the”.
Claim 7, line 3, replace “the bushings” with --the two bushings--.

Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a central element integrated with a base and comprising circumferential sheds and two bushings situated above the circumferential sheds on the central element, the central element has a form of a circular cylinder situated with a side wall horizontally on the base, and the circumferential sheds are situated around the central element only in an area of a contact between the central element and the base, and above the circumferential sheds there are side elements of the cast forming side sheds which are integrated with front surfaces of the central element, and above the side sheds there is situated a circumferential top shed surrounding a fragment of the side wall of the central element, and the two bushings are detachably joined with the central element through projections respectively, which are situated above the circumferential top shed and have a shape of truncated cones integrated with the central element, in which projections complete HV terminals respectively are situated.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837